Case: 2:21-cr-00013-SDM Doc #: 2 Filed: 02/02/21 Page: 1 of 3 PAGEID #: 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA J: (3
: Case No: & ’ ;
Vv. : :
JUDGE:
JAMES PATRICK BUTLER
18 U.S.C. § 2252(a)(4)(B) and (b)(2)
18 U.S.C. § 2253

INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE

l. On or about January 12, 2020, in the Southern District of Ohio, the defendant,
JAMES PATRICK BUTLER, having previously been convicted of an offense under the laws
of Ohio relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a
minor or ward—that is, in the Huron County Court of Common Pleas, case number
CRI20110907, by Judgment Entry dated February 23, 2012, for Unlawful Sexual Conduct with a
Minor, in violation of O.R.C. § 2907.04—knowingly possessed matter, that is cellular phones
and hard drives, that contained one or more visual depictions; the production of such visual
depictions having involved the use of minors engaging in sexually explicit conduct, as defined in
18 U.S.C. § 2256(2)(A), and such visual depictions being of such conduct, and such visual
depictions were mailed, shipped, or transported using any means or facility of interstate or
foreign commerce, including by computer or the internet.

Allin violation of Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2).
Case: 2:21-cr-00013-SDM Doc #: 2 Filed: 02/02/21 Page: 2 of 3 PAGEID #: 4

FORFEITURE A

2. The allegations contained in Count One of this Information are realleged and

incorporated here for the purpose of alleging forfeitures to the United States of America pursuant

to 18 U.S.C. § 2253.

3. Pursuant to Title 18, United States Code, Section 2253, upon conviction of an

offense in violation of Title 18, United States Code, Section 2252, the defendant, JAMES

PATRICK BUTLER, shall forfeit to the United States of America:

a.

Any visual depiction described in Title 18, United States Code, sections
2251, 2252 or 2252A or any book, magazine, periodical, film, videotape,
or other matter which contains any such visual depiction, which was
produced, transported, mailed, shipped or received in violation of Title 18,
United States Code, Chapter 110;

Any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from the offense; and

Any property, real or personal, used or intended to be used to commit or to

promote the commission of the offense.

The property to be forfeited includes, but is not limited to, the following:

a.

b.

Samsung Galaxy S-10 smartphone, serial no. R38M507S9GP;
Motorola XT1765 smartphone, IMEI no. 355674084534380;
1 TB Silver USB storage device, serial no. 4E69-0F31;
Western Digital My Passport External Hard Drive, serial no.

WXL1C1043093M; and
Case: 2:21-cr-00013-SDM Doc #: 2 Filed: 02/02/21 Page: 3 of 3 PAGEID #: 5

e Western Digital My Passport External Hard Drive, serial no.

WXTIA49HCEUS.

All pursuant to 18 U.S.C. § 2253.

DAVID M. DEVILLERS
UNITED STATES ATTORNEY

‘sa
Ned (J
: X ‘ d f { f A
HEATHER A. HILL, 6291633 (HE)
DAVID J. TWOMBLY, 0092558 (OH)

Assistant United States Attorneys

ed
